Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.

Response to Amendment
3.	The Amendment filed 04/07/2021 has been entered. Claims 11-13, 15-17, 26-27, 31, 41-42, 45-46, 50-51 have been amended. Claims 52-53 have been added. Claims 11-24 and 26-53 remain pending in the application.
Response to Arguments
4.	Applicant’s arguments with respect to claims 11-24 and 26-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	Claims 11-24, 26, 30-32, 34-35, 37, 39-41, 44 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Liu et al. (US 20060112176 A1) and further in view of Walczak et al. (US 20060100928 A1).
Regarding claim 11, Wang teaches a method of accessing a web resource by a computer (environmental 100 for providing content to a user, see col 4, lines 40-41), comprising: 
(a) obtaining a first identifying code for advertisers (IFA)  (The device service 306 returns a device identifier 308 to the first application, see step 308 of Fig. 3A and the unique identifier can be an IDFA Identifier for Advertising, see col 13, lines 46-50) and storing the first IFA at a known location within nonvolatile memory of the computer (The cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19 and see cookie storage data area 221 of Fig. 2) that is inaccessible to a first web browser application installed on the computer (A conventional webview browser can access cookies in its own cookie space but cannot access cookies in other cookie spaces, see col 8, lines 66-68), 
(b) by a first application installed on the computer, obtaining the first IFA from the known location (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device. The device service 306 returns a device identifier 308 to the first application, see col 11, lines 2-6) and providing the first IFA to an identity server as part of a communication to the identity server (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see col 11, lines 16-19) that associates a first ID code with the first IFA (The content serving system 312 uses the device identifier to retrieve or generate a cookie associated with the device identifier that was previously stored in the repository 326, see step 366).
(c) by the first application or by the first web browser application, performing first accesses to a plurality of predetermined web resources, including providing n access requests (where n is an integer), each access request including a corresponding hostname that is different from the hostnames of the other access requests, each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request, the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources, wherein the n first accesses cause a DNS cache to be configured with the first ID code as a result of the DNS cache associating the hostnames-2-Application No. 16/198,943Customer No. 74,712 Supplemental AmendmentAttorney Docket No. CSH-102 of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query.
In an analogous art, Liu teaches (c) by the first application or by the first web browser application, performing first accesses to a plurality of predetermined web resources, including providing n access requests (where n is an integer) (The client 111 requests a customer home page: www.customer.com from a local DNS 113. The local DNS 113 queries the traffic management system 105 for name and address resolution and receives a reply 125, 127 indicating the optimal customer origin site to retrieve the homepage, see [0033-0034]), each access request including a corresponding hostname that is different from the hostnames of the other access requests (Hostnames in the system are mapped to service types. This allows a given server to support multiple services and be evaluated independently for each of them, see [0047]), each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request, the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources (The domain name can be delegated for which the users are authoritative so that the present servers are contacted to resolve the domain name to an IP address, or addresses. Alternatively, a domain name can be created. That name will end with speedera.net, such as 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].
However, Wang and Liu do not teach (d) by the first web browser application, providing the first ID code to obtain the first IFA from a source external to the computer, storing the first IFA in a cache of the first web browser application, initiating a first ad call associated with the first IFA, and rendering an advertisement received in response to the first ad call.
In an analogous art, Walczak teaches (d) by the first web browser application, providing the first ID code (system 100 queries the browser for the unique phone ID, a "UPID", which contains no personal user data, as well as phone characteristics such as screen size, image types supported, see [0031], see steps 30-40 of Fig. 1) to obtain the first IFA from a source external to the computer (System 100 implements this "gateway" mode by "virtualizing" the content links to maintain data flow through its secondary gateway portal. The process of "virtualizing" the page links requires VPage Requestor 140 to parse the content returned from the host server and replace any redirection links with links that point 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the DNS configuration of Liu with the providing content of Walczak to provide a method and a system for providing content to a mobile communication device in a way that does not extenuate the time between web page downloads as suggested, see Walczak [0008].
Regarding claim 12, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein by the first web browser application, the first ID code is stored in a cache of the first web browser application (The webview browser 212 stores the cookie (e.g., “cookie1”) in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62; and the cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19), and the first DID is sent to the identity server (In response to the prompt (e.g., receiving the request 320), the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see step 322 of Wang Fig. 3).

Regarding claim 14, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein initiating the first ad call associated with the first IFA by the first web browser application comprises initiating the first ad call with a communication including the first IFA (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see Wang step 322).

Regarding claim 15, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the first IFA associated with the first ad call is associated by receiving an ad request that includes the first DID (the content serving system 312 generates a cookie using the device identifier included in the HTTP request, see Wang step 324), and wherein the first IFA associated with the first ad call is associated by receiving a communication from the identity server that includes the first ID code and the first IFA from a look- up table stored on the identity server (The content serving system 312 stores the cookie in a repository 326, see Wang step 328).

Regarding claim 16, Wang as modified by Walczak and Li teaches the method of claim 11, wherein providing the first IFA to the identity server includes providing a packet to the identity server (The request for content can include characteristics of one or more slots or impressions that are defined for the requested resource 105 or search results, see Wang col 6, lines 39-41), and wherein the packet includes at least one of the first IFA and the first DID (a reference e.g., URL to the resource 105 or search results for which the slot is defined, a size of the slot, and/or media types that are available for 
Regarding claim 17, Wang as modified by Walczak and Li teaches the method of claim 11, wherein, by the first web browser application, receiving the first ID code and storing the first ID code on the computer (The webview browser 212 stores the cookie (e.g., “cookie1”) in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202. In some implementations, the cookie spaces 220 and 222 associated with the NewsX application are in a shared cookie space, see Wang col 9, lines 3-6).

Regarding claim 18, Wang as modified by Walczak and Li teaches the method of claim 11, wherein the first IFA is unique to the computer to identify the computer (application or a script provided to the application can be configured to retrieve a unique identifier associated with the user device, see Wang col 7, lines 31-33).

Regarding claim 19, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the known location within nonvolatile memory of the computer is identified by a predetermined logical address (The webview browser 212 stores the cookie (e.g., "cookie1") in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62).
Regarding claim 20, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the known location within nonvolatile memory of the computer is a predetermined register of 
Regarding claim 21, Wang as modified by Walczak and Li teaches the method of claim 11, wherein the first IFA, at the known location within nonvolatile memory, is only accessible through a request to an operating system (OS) of the computer (The script can include a call to an operating system of the resident device to retrieve the unique identifier for the device, see Wang col 3, lines 12-15), and wherein obtaining the first IFA from the known location further comprises a request initiated by the first application to the OS of the computer (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device, see Wang step 304).
Regarding claim 22, Wang as modified by Walczak and Li teaches the method of claim 11, wherein obtaining the first IFA from the known location comprises obtaining the first IFA via an application programming interface (API) of the OS (A user uses a user device 202 to view various user interfaces, including user interfaces 204, 206 and 208. The user interface 204 includes an application, see Wang col 8, lines 16-19 and the application 210 sends a request to an operating system of the user device 202 to retrieve a unique identifier associated with the user device, see Wang col 8, lines 31-33).
Regarding claim 23, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the identity server comprises a plurality of servers in communication with one another (FIG. 5 is a block diagram of computing devices 500, 550 that may be used to implement the systems and methods described in this document, as either a client or as a server or plurality of servers, see Wang Fig. 5).


Regarding claim 26, Wang as modified by Walczak and Liu teaches the method of claim 11, further comprising, by the first application, sending a plural access requests to the identity server (HTTP request, see Wang step 364, Fig. 2 depicts wherein multiple apps make request), reconstructing the first ID code from plural responses corresponding to the plural access requests to the identity server (generate cookie, see Wang step 324), and sending the reconstructed first ID code to the identity server (store cookie, Wang step 328).
Regarding claim 30, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein storing the first IFA in the cache of the first web browser application comprises storing the first IFA with a predetermined code that identifies the first IFA (The cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see Wang col 6, lines 17-19).
Regarding claim 31, Wang as modified by Walczak teaches and Liu the method of claim 11, further comprising, by the first web browser application, receiving the first ID code (Response with cookie, Wang step 332) and storing the first ID code in the cache of the first web browser application (The webview browser 212 stores the cookie (e.g., “cookie1”) in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 
Regarding claim 32, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the first IFA as stored in the first web browser application is encrypted (The script causes a resident device associated with the webview to retrieve a unique identifier associated with the resident device, in some implementations, encode the unique identifier, see Wang step 404).
Regarding claim 34, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the first application is a non-web browser application (a cookie area 226 associated with a browser e.g., a non-webview browser of the user device, see Wang col 8, lines 64-66).
Regarding claim 35, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the first application is an email application (The web browser can interact with various types of web applications, such as a game, a map application, or an e-mail application, to name a few examples, see Wang col 5, lines 42-45).
Regarding claim 37, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the first application is selected from: a game application, a music application, a news application, a social media application, a maps application, a travel application, and a health application (The web browser can interact with various types of web applications, such as a game, a map application, or an e-mail application, to name a few examples, see Wang col 5, lines 42-45).
Regarding claim 39, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein the computer is a mobile phone (Example user devices 106 include personal computers, tablet computers, mobile communication devices e.g., smartphones, see Wang col 5, lines 35-37).
Regarding claim 40, Wang as modified by Walczak and Liu teaches the method of claim 11, further comprising, a computer-readable non-transitory medium storing a software program that when installed on a computer, configured the computer to execute the steps of claim 11 (The memory 504 
Regarding claim 41, Wang teaches a method of accessing a web resource by a computer (environmental 100 for providing content to a user, see col 4, lines 40-41), comprising: 
(a) obtaining a first identifying code for advertisers (IFA)  (The device service 306 returns a device identifier 308 to the first application, see step 308 of Fig. 3A and the unique identifier can be an IDFA Identifier for Advertising, see col 13, lines 46-50) and storing the first IFA at a known location within nonvolatile memory of the computer (The cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19 and see cookie storage data area 221 of Fig. 2) that is inaccessible to a first web browser application installed on the computer (A conventional webview browser can access cookies in its own cookie space but cannot access cookies in other cookie spaces, see col 8, lines 66-68), 
(b) by a first application installed on the computer, obtaining the first IFA from the known location (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device. The device service 306 returns a device identifier 308 to the first application, see col 11, lines 2-6) and providing the first IFA to an identity server as part of a communication to the identity server (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see col 11, lines 16-19) that associates a first ID code with the first IFA (The content serving system 312 uses the device identifier to retrieve or generate a cookie associated with the device identifier that was previously stored in the repository 326, see step 366).
However, Wang does not teach (c) by the first application or by the first web browser application, performing first accesses to a plurality of predetermined web resources, including providing n access requests (where n is an integer), each access request including a corresponding hostname that first ID code as a result of the DNS cache associating the hostnames of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query.
In an analogous art, Liu teaches (c) by the first application or by the first web browser application, performing first accesses to a plurality of predetermined web resources, including providing n access requests (where n is an integer) (The client 111 requests a customer home page: www.customer.com from a local DNS 113. The local DNS 113 queries the traffic management system 105 for name and address resolution and receives a reply 125, 127 indicating the optimal customer origin site to retrieve the homepage, see [0033-0034]), each access request including a corresponding hostname that is different from the hostnames of the other access requests (Hostnames in the system are mapped to service types. This allows a given server to support multiple services and be evaluated independently for each of them, see [0047]), each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request, the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources (The domain name can be delegated for which the users are authoritative so that the present servers are contacted to resolve the domain name to an IP address, or addresses. Alternatively, a domain name can be created. That name will end with speedera.net, such as customer.speedera.net, see [0144]), wherein the n first accesses cause a DNS cache to be configured with the first ID code as a result of the DNS cache associating the hostnames of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].
However, Wang and Liu do not teach (d) by the first web browser application, providing the first ID code to obtain the first IFA from a source external to the computer, storing the first IFA in a cache of the first web browser application, initiating a first ad call associated with the first IFA, and rendering an advertisement received in response to the first ad call.
In an analogous art, Walczak teaches (d) by the first web browser application, providing the first ID code (system 100 queries the browser for the unique phone ID, a "UPID", which contains no personal user data, as well as phone characteristics such as screen size, image types supported, see [0031], see steps 30-40 of Fig. 1) to obtain the first IFA from a source external to the computer (System 100 implements this "gateway" mode by "virtualizing" the content links to maintain data flow through its secondary gateway portal. The process of "virtualizing" the page links requires VPage Requestor 140 to parse the content returned from the host server and replace any redirection links with links that point back to the VPage Requestor. The page is assigned a "Virtual Page ID" within the session page queue and redirection links within the page are assigned "VLink IDs" that point to the actual redirection link. The "virtual link" in the content references the VPage and VLink IDs for the Session ID at System 100, see 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the DNS configuration of Liu with the providing content of Walczak to provide a method and a system for providing content to a mobile communication device in a way that does not extenuate the time between web page downloads as suggested, see Walczak [0008].

Regarding claim 44, Wang as modified by Walczak and Liu teaches the method of claim 41, further comprising, a computer-readable non-transitory medium storing a software program that, when installed on a computer, configures the computer to execute method steps of claim 41 (The memory 504 stores information within the computing device 500. In one implementation, the memory 504 is a computer-readable medium, see Wang 15, lines 57-59).

Regarding claim 49, Wang as modified by Walczak and Liu teaches the method of claim 11, wherein at least some of the IP addresses determined from the DNS lookup queries as a result of the first accesses are the same (SPD also supports persistence. For persistent hostnames, SPD returns the same IP addresses, for a given client, see Liu [0223]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier 
Regarding claim 50, Wang as modified by Walczak and Liu teaches the method of claim 11, further comprising: by one of the first application and by the first web browser application, that did not perform the first accesses in step (c), performing second accesses to the plurality of predetermined web resources after performing the first accesses by providing the n access requests again (If the same client tries to resolve the hostname against a different SPD server in the future, it will get the same result. Also, access and refresh timeouts for the persistent entries can be configured on a per hostname basis, see Liu [0223]) and using the IP addresses corresponding to the hostnames of the n access requests from the DNS cache to access the plurality of predetermined web resources (NameServer software on the DNS server returns the Speedera WebCache IP address that is closest to the user, available and least loaded [0299] 7. If WebCache has cached the content, it is returned, otherwise process is as above, see Liu [0292]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].
6.	Claims 27-28, 42-43, 45-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Liu and further in view of Walczak and Glommen et al. (US 20160269497 A1).
Regarding claim 27, Wang as modified by Liu and Walczak teaches the method of claim 11, and Liu further teaches wherein performing the first accesses to the plurality of predetermined web resources by the first application or by the first web browser application includes:

However, Wang, Liu and Walczak do not teach reconstructing the DID from the responses, and sending the reconstructed DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the replaced_by visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing system passes the visitor identifier to the tag container (or other tag) for storage in a cookie associated with the content page at block 2708, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 42, Wang as modified by Walczak and Liu teaches the method of claim 41, and Liu further teaches wherein performing the first accesses to the plurality of predetermined web resources, by the first application or by the first web browser application includes: 
For each of the n access requests, using the corresponding address determined from the corresponding DNS lookup query to access a corresponding one of the plurality of predetermined web resources (Once the client Web browser 1202 receives the IP address of the Web cache server 1212A, it sends a request for Web content to the Web cache server 1212A, see Liu [0437]), to thereby obtain n corresponding responses from the plurality of predetermined web resources responses from the plurality of predetermined web resources (The Web cache server 1212A receives the request and searches its cache for the requested content. If the requested content is found in the Web cache server's cache, then the content is sent to the client Web browser 1202, see Liu [0437]).

In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the replaced_by visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing system passes the visitor identifier to the tag container (or other tag) for storage in a cookie associated with the content page at block 2708, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 43, Wang as modified by Walczak, Liu and Glommen teaches the method of claim 42, and Walczak further teaches wherein the first web browser application performs the n initial accesses to the plurality of the predetermined web page in response to the first web browser application executing the script obtained in response from accessing the first web page by the first web browser application (upon access of the server hosting the WAP site by a subscriber, a detection script identifies whether the server is being accessed by a mobile communication device, see Walczak [0028]).


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 46, Wang as modified by Walczak, Liu and Glommen method of claim 45, wherein for each portion of the code forming the first ID code, a relative location of the portion within the code is determined by the hostname of the corresponding access request associated with the corresponding response providing the portion of the code (The visitor stitching process then proceeds to merge Visitor 2b into Visitor _acme_email_user@acme.com_. The visitor stitching process updates the Visitor 2b with a "replaced_by" field, set to _acme_email_user@acme.com_. The visitor identifier "2b" may be preserved in the database as well, see Glommen [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier 

Regarding claim 47, Wang as modified by Walczak, Liu and Glommen method of claim 45, wherein at least some of the IP addresses determined from the DNS lookup queries as a result of the first accesses are the same (SPD also supports persistence. For persistent hostnames, SPD returns the same IP addresses, for a given client, see Liu [0223]).

Regarding claim 48, Wang as modified by Walczak, Liu and Glommen method of claim 47, wherein each response received from the same one of the predetermined web resources provides a same value for the corresponding portion of the code (If the same client tries to resolve the hostname against a different SPD server in the future, it will get the same result, see Liu [0223]).

Regarding claim 51, Wang as modified by Walczak and Liu method of claim 50, and Liu further teaches wherein performing the second accesses to the plurality of predetermined web resources includes: for each of the n access requests of the second accesses, using the corresponding IP address stored in the DNS cache to access a corresponding one of the plurality of predetermined web resources (Once the client Web browser 1202 receives the IP address of the Web cache server 1212A, it sends a request for Web content to the Web cache server 1212A, see Liu [0437]), to thereby obtain n corresponding responses from the plurality of predetermined web resources (The Web cache server 1212A receives the request and searches its cache for the requested content. If the requested content is 
However, Wang, Walczak and Liu do not teach reconstructing the DID from the responses, and sending the reconstructed DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the replaced_by visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing system passes the visitor identifier to the tag container (or other tag) for storage in a cookie associated with the content page at block 2708, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].
Claims 29, 33, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Liu and further in view of Walczak and Ulrich.
Regarding claim 29, Wang as modified by Liu and Walczak teaches the method of claim 11.
However, Wang, Liu and Walczak do not teach wherein obtaining the identifying code for advertisers step further includes receiving the IFA from a server associated with a manufacturer of the computer.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak and the DNS configuration of Liu with the system of Ulrich to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested.
Regarding claim 33, Wang as modified by Walczak and Liu teaches the method of claim 11, further comprising: erasing the first IFA stored in the cache of the first web browser application (upon closure of the application 210, the cookie area 220 associated with the webview browser 212 is cleared, see Wang col 9, 48-50).
However, Wang, Liu and Walczak do not teach sending an opt-out request to the identity server.
In an analogous art, Ulrich teaches sending an opt-out request to the identity server (the code snippet execution causes the browser to make a second request to the host server for opt-out status for the mobile device, see Ulrich [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak and the DNS configuration of Liu with the system of Ulrich to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested.
Regarding claim 36, Wang as modified by Li and Walczak teaches the method of claim 35.

In an analogous art, Ulrich teaches wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS (the host server may make use of an API in a Software Development Kit (SDK) to retrieve the verification identifier using functions the requesting device platform has made available, see Ulrich [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak and the DNS configuration of Liu with the system of Ulrich to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested.

Regarding claim 38, Wang as modified by Walczak and Liu teaches the method of claim 37.
However, Wang, Liu and Walczak do not teach wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS.
In an analogous art, Ulrich teaches wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS (the host server may make use of an API in a Software Development Kit (SDK) to retrieve the verification identifier using functions the requesting device platform has made available, see Ulrich [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier .

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Liu and further in view of Walczak and Ram (US 20190007412).
Regarding claim 52, Wang as modified by Liu and Walczak teaches the method of claim 11.
However, Wang, Liu and Walczak do not teach wherein each of the first application and the web browser are configurable with the first script to generate the first ID code upon execution of the first script by the first application or the web browser.
In an analogous art, Ram teaches wherein each of the first application and the web browser are configurable with the first script to generate the first ID code upon execution of the first script by the first application or the web browser (Remote computer system 120B runs the stored device identification script(s) as directed in indicator message 132 and stores the results, see [0078] and see result in table of Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Liu and Walczak with the ID script of Ram to provide techniques for script-based identification of a remote computer system by an identification computer as suggested.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Liu and further in view of Walczak and Ishiyama et al. (US 20040133675).
Regarding claim 53, Wang as modified by Liu and Walczak teaches method of claim 11.
However, Wang, Liu and Walczak do not teach wherein the first ID code is formed of n portions of equal bit-length, and wherein the DNS cache comprises n entries, wherein each entry of the n entries 
In an analogous art, Ishiyama teaches wherein the first ID code is formed of n portions of equal bit-length (The interface ID described above is not necessarily globally unique, and tire first exemplary updating described above is applicable only in the case where the interface ID is in EUI-64 format which is globally unique relatively, see [0049]), and wherein the DNS cache comprises n entries, wherein each entry of the n entries associates a corresponding one of the hostnames of the n access requests with a corresponding one of the IP addresses that identifies a value of a corresponding portion of the first ID (For example, suppose that the name inquiring unit 2 discovered two nodes connected to some network Nx. These two nodes have IPv6 addresses as shown in FIG. 2, and one has a name "foo", the other has a name "bar". In FIG. 2, "prefixlen 64" indicates that the prefix length of the network prefix is the upper 64 bits, see [0036] and Fig. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Liu and Walczak with the ID script of Ishiyama to provide to provide a name resolution device and a name resolution method capable of informing the update information easily without damaging the privacy when the renumbering occurs on the network as suggested.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wistow (US 20170093759 A1) discloses a method of operating a cache node of a content delivery network that caches content for delivery to end user devices is provided. The method includes receiving content requests from an end user device for content cached by the cache node and responsively providing the content for delivery to the end user device, processing the content requests .
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 







 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641